Citation Nr: 0122853	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for essential 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gouty arthritis.

3.  Entitlement to service connection for residuals of 
exposure to hallucinogenic substances.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from 1 November to 23 December 
1960.  

This appeal arises from a July 1997 Supplemental Statement of 
the Case (SSOC), later construed as a rating action, that 
denied service connection for essential hypertension and 
gouty arthritis.  By decision of 6 March 1998, as corrected 
by Order of 9 April 1998, the Board of Veterans Appeals 
(Board) remanded those issues to the RO for due process 
development, to include adjudication of the matter of whether 
new and material evidence had been submitted to reopen those 
claims.

This appeal also arises from an August 1998 rating action 
that denied service connection for exposure to hallucinogenic 
substances.  



REMAND

On VA Forms 9 dated in June 1998 and January 2000, the 
veteran requested a hearing before a Member of the Board at 
the RO.  On VA Form 646 dated in April 2000, the veteran's 
representative noted that the veteran had requested a hearing 
before a Member of the Board at the RO.  VA Contact Reports, 
VA Form 119, dated in May and June 2000 noted a telephone 
conversation with the veteran wherein he stated that, in lieu 
of a hearing before a Member of the Board at the RO, he 
instead wanted a videoconference hearing at the RO before a 
Member of the Board in Washington, D.C.  

On a form furnished by the VA, the veteran in June 2000 
waived his right to an in-person hearing and instead 
requested a videoconference hearing at the RO before a Member 
of the Board in Washington, D.C.  On VA Form 21-6789 dated in 
July 2000, an RO official noted that the veteran had 
requested a videoconference hearing with a Member of the 
Board.  In a statement received in October 2000, the veteran 
complained about the postponement of his videoconference 
hearing.

In view of the veteran's pending request for a 
videoconference hearing with a Member of the Board, this case 
is REMANDED to the RO for the following action:

The RO should, in accordance with laws 
and regulations, afford the veteran the 
opportunity for a videoconference hearing 
before a Member of the Board.   

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and an SSOC need not be issued.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


